          Case 1:16-cv-01534-JEB Document 526 Filed 05/21/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                              ______________________________

         DEFENDANT UNITED STATES ARMY CORPS OF ENGINEERS’
           AND INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
    JOINT MOTION TO EXTEND TIME TO FILE REPLY REGARDING REMEDY
                     ______________________________

       The United States Army Corps of Engineers (“Corps”) and Dakota Access, LLC (“Dakota

Access”) respectfully move for a two-week extension, from May 27 to June 10, 2020, of the due

date for defendants’ reply briefs regarding remedy. One week—which includes a national holi-

day—is insufficient to adequately respond to the extensive filings submitted to date, particularly

in light of the complications in briefing resulting from the current pandemic. Plaintiff Yankton

Sioux Tribe does not oppose the request. And although Plaintiffs Standing Rock Sioux Tribe,
         Case 1:16-cv-01534-JEB Document 526 Filed 05/21/20 Page 2 of 5



Cheyenne Sioux Tribe, and Oglala Sioux Tribe oppose this request, this modest two-week exten-

sion request contemplates completion of the remedy briefing within nearly the same amount of

time than the prior round of remedy briefing, and Plaintiffs have previously sought and received

extensions before this Court, including their recent request to postpone the Court’s hearing on the

parties’ summary judgment briefing by more than a month.

       The Corps and Dakota Access need more than one week to respond on reply to the exten-

sive filings submitted by parties and to consider the filings of the various nonparties. In its opening

papers, Dakota Access submitted a brief and nearly a dozen declarations with multiple exhibits,

which was necessary to capture not only the significance of the disruptive effects that a shutdown

of the pipeline would cause, but also to provide input from multiple stakeholders who would be

affected by such a decision. The Corps also filed a brief, as did seven amici opposed to shutting

DAPL down, including a brief by the State of North Dakota and another brief by a coalition of 14

other states. These briefs included half a dozen additional declarations.

       In response, Plaintiffs submitted a consolidated brief and nearly half a dozen declarations

with multiple exhibits. So far, multiple nonparties filed briefs as amici in support of Plaintiffs.

Given the volume of materials filed to date, which totals over 2,230 pages, the Corps and Dakota

Access request a modest two-week extension of time to review these materials and file a reply.

Dakota Access also needs the additional time to work with multiple stakeholders, including de-

clarants and amici, to develop supporting analysis and information for those replies.

       The requested extension is further warranted by complications in briefing that have resulted

from the current pandemic. When the parties discussed Dakota Access’s previous extension re-

quest, D.E. 497, there was no discussion of the reply brief deadline. At that time, the scope and

extent of the current pandemic was continuing to evolve and the parties had not fully anticipated

the extent to which the pandemic would impact the country, let alone litigation before federal

                                                  2
         Case 1:16-cv-01534-JEB Document 526 Filed 05/21/20 Page 3 of 5



courts. Lawyers working on these cases must navigate novel logistical issues as a result of the

pandemic. The Corps and its lawyers are working remotely. The undersigned’s law firm remains

under work-from-home restrictions. These restrictions have created and will continue to create

delays, not just among the lawyers drafting and submitting the brief and declarations but also as it

relates to obtaining information and other supporting materials from multiple experts and stake-

holders who will assist in addressing and analyzing the issues Plaintiffs raise while dealing with

the business and personal impacts of the current crisis. In addition, Corps’ personnel are also

facing logistical hurdles in evaluating Plaintiffs’ filings, coordinating with their colleagues, and

working with Justice Department attorneys to respond. Simply put, the current work circum-

stances remain quite challenging, and the period for drafting the reply under the current schedule

includes a national holiday. Under these circumstances a two-week extension is reasonable and

warranted.


        [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                                 3
         Case 1:16-cv-01534-JEB Document 526 Filed 05/21/20 Page 4 of 5



                                        CONCLUSION

       For the foregoing reasons, the Corps and Dakota Access respectfully request that the Court

grant their Joint Motion To Extend Time To File Reply Regarding Remedy to June 10, 2020.


 Dated: May 21, 2020                                 Respectfully submitted,


 PRERAK SHAH                                          /s/ William S. Scherman
 Deputy Assistant Attorney General                   William S. Scherman
 United States Department of Justice                 David Debold
 Environment & Natural Resources Division            GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
 By: /s/ Reuben S. Schifman___________               Washington, D.C. 20036
 REUBEN SCHIFMAN, NY BAR
                                                     (202) 955-8500
 MATTHEW MARINELLI, IL Bar 6277967
                                                     wscherman@gibsondunn.com
 U.S. Department of Justice
 Natural Resources Section
 P.O. Box 7611
                                                     Counsel for Dakota Access, LLC
 Benjamin Franklin Station
 Phone: (202) 305-4224 (Schifman)
 Phone: (202) 305-0293 (Marinelli)
 Fax: (202) 305-0506
 reuben.schifman@usdoj.gov
 matthew.marinelli@usdoj.gov

 ERICA M. ZILIOLI, D.C. Bar 488073
 U.S. Department of Justice
 Environmental Defense Section
 P.O. Box 7611
 Washington, DC 20044
 Phone: (202) 514-6390
 Fax: (202) 514-8865
 Erica.Zilioli@usdoj.gov

 Attorneys for the United States Army Corps of
 Engineers




                                                 4
        Case 1:16-cv-01534-JEB Document 526 Filed 05/21/20 Page 5 of 5



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of May, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ William S. Scherman
                                                  William S. Scherman
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  (202) 955-8500
                                                  wscherman@gibsondunn.com

                                                  Counsel for Dakota Access, LLC
       Case 1:16-cv-01534-JEB Document 526-1 Filed 05/21/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE;
 YANKTON SIOUX TRIBE; ROBERT
 FLYING HAWK; OGLALA SIOUX
 TRIBE,
                                    Plaintiffs,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                                                     Case No. 1:16-cv-01534-JEB
                          Intervenor Plaintiff,      [Consolidated with Case
                                                     Nos. 1:16-cv-1796 and 1:17-cv-267]
           v.
 U.S. ARMY CORPS OF ENGINEERS,
                                   Defendant,
 and
 DAKOTA ACCESS, LLC,
                        Intervenor Defendant.

                             ______________________________

    [PROPOSED] ORDER ON DEFENDANT UNITED STATES ARMY CORPS OF
     ENGINEERS’ AND INTERVENOR DEFENDANT DAKOTA ACCESS, LLC’S
   JOINT MOTION TO EXTEND TIME TO FILE REPLY REGARDING REMEDY
                      ______________________________

       The Court orders that Defendant United States Army Corps of Engineers’ and Intervenor

Defendant Dakota Access, LLC’s Joint Motion To Extend Time To File Reply Regarding Remedy

is GRANTED.

       Defendants shall file reply briefs on June 10, 2020.



SO ORDERED this __ day of _____, 2020.

                                                    The Honorable James E. Boasberg
                                                    United States District Judge
